EXHIBIT 10.1

LOGO [g188746g34w12.jpg]

 

 

RULES

of the

INNOSPEC INC. PERFORMANCE RELATED STOCK OPTION PLAN

AS AMENDED BY THE FIRST AMENDMENT

 

 

 

1



--------------------------------------------------------------------------------

CONTENTS

 

1.

   DEFINITIONS      5   

2.

   GRANT OF OPTIONS      7   

2.1.

  

Procedure for Grant of Options

     7   

2.2.

  

Requirement to Issue Option Certificate

     8   

2.3.

  

Right to Disclaim Option

     8   

2.4.

  

Options may not be transferred

     8   

3.

   CONDITIONS RELATING TO THE GRANT OF OPTIONS      8   

3.1.

  

Performance Conditions

     8   

3.2.

  

Variation of Performance Conditions

     9   

3.3.

  

Modified Terms and Conditions

     9   

3.4.

  

Additional Requirements

     9   

3.5.

  

Maximum Aggregate Number of Shares

     9   

3.6.

  

United States Securities Act of 1933

     9   

3.7.

  

Plan Approval Required

     10   

4.

   RIGHTS OF EXERCISE      10   

4.1.

  

Earliest Date of Exercise

     10   

4.2.

  

Requirement to remain in Employment

     10   

4.3.

  

Death of Option Holder

     10   

4.4.

  

Right to Exercise Prematurely irrespective of Performance Conditions

     10   

4.5.

  

Right to Exercise if Performance Conditions Achieved

     11   

4.6.

  

Incentive Stock Options

     11   

4.7.

  

Transfer of Employment within Group

     11   

4.8.

  

Transfer of Employment Overseas

     11   

 

2



--------------------------------------------------------------------------------

4.9.

  

Section 409A

     12   

4.10.

  

Lapse of Options

     12   

5.

   TAKE-OVER, RECONSTRUCTION AND AMALGAMATION AND LIQUIDATION      13   

5.1.

  

Take-over pursuant to General Offer

     13   

5.2.

  

Voluntary Winding-Up of the Company

     13   

5.3.

  

Meaning of Obtaining Control

     13   

5.4.

  

Rollover of Options

     13   

5.5.

  

Meaning of “appropriate period”

     13   

6.

   MANNER OF EXERCISE      13   

6.1.

  

Actions Required of the Option Holder

     13   

6.2.

  

Actions Required of the Company

     14   

6.3.

  

Partial Exercise

     14   

6.4.

  

Indemnity against Taxation of the Option Holder

     14   

7.

   ISSUE OF SHARES      14   

7.1.

  

Ranking of Shares

     14   

7.2.

  

Admission to Official List of NASDAQ

     14   

8.

   ADJUSTMENTS      15   

8.1.

  

General Power of Adjustment

     15   

8.2.

  

Notification of Option Holder

     15   

8.3.

  

Certain Adjustments Requiring Shareholder Approval

     15   

9.

   ADMINISTRATION      15   

9.1.

  

Delivery of Notices or Documents

     15   

9.2.

  

Copies of Shareholder Communications

     15   

9.3.

  

Maintenance of Unissued Share Capital

     15   

 

3



--------------------------------------------------------------------------------

9.4.

  

The Committee’s Power to Administer Plan

     15   

9.5.

  

The Committee’s Decision is Final and Conclusive

     16   

9.6.

  

Costs of Administering Plan

     16   

10.

   ALTERATIONS      16   

10.1.

  

Power to alter Rules

     16   

10.2.

  

Alteration which affects subsisting rights of Option Holders

     16   

10.3.

  

Notification to Option Holders

     16   

10.4.

  

Stockholder Approval

     16   

11.

   GENERAL      16   

11.1.

  

Termination of the Plan

     16   

11.2.

  

No Compensation for loss of Option Rights

     17   

11.3.

  

Governing Law

     17   

12.

   DISCRETION TO PAY CASH ON EXERCISE OF AN OPTION      17   

13.

   SECTION 162(M) OF THE CODE      17   

14.

   SECTION 409A OF THE CODE      18   

 

4



--------------------------------------------------------------------------------

1. DEFINITIONS

In this Plan, the following words and expressions shall, where the context so
permits, have the meanings set forth below:

 

“Acquiring Company”

the person mentioned in Rule 5.1;

 

“Adopted”

with respect to the Plan, or any adjustment to the Plan described in Rule 8.3,
means the date on which the Committee approves the Plan, or any such adjustment,
as the case may be;

 

“the Code”

the United States Internal Revenue Code of 1986 (as amended);

 

“the Committee”

the Innospec Inc. Compensation Committee;

 

“the Company”

save as provided in Rule 5.4, Innospec Inc. a Delaware Corporation, registered
in the United States;

 

“Control”

the meaning ascribed by Section 995 of the Income Tax Act 2007;

 

“Date of Grant”

the date on which the Committee resolves to grant an Option under the Plan
pursuant to Rule 2;

 

“Dealing Day”

a day on which NASDAQ is open for business;

 

“Eligible Employee”

any person who

 

  (1) is an employee of a Member of the Group at the Date of Grant, and

 

  (2) in relation to any Option which is intended to qualify as an Incentive
Stock Option, does not own, within the meaning of Section 422(b)(6) of the Code,
Shares possessing more than ten per cent of the total combined voting power of
all classes of share of the Company (or its Parent or any of its Subsidiaries);

 

“Fair Market Value”

in relation to a Share on any day:

 

  (1) if and so long as the Shares are listed on NASDAQ, the reported closing
price of Innospec Inc. common stock on NASDAQ for the Dealing Day;

 

  (2) save as mentioned in (1) above, its market value as determined in
accordance with Part VIII of the Taxation of Chargeable Gains Act 1992 and
agreed in advance with the Shares Valuation Division of HMRC where possible;

 

5



--------------------------------------------------------------------------------

“Grant Period”

a period of 180 days commencing on the Dealing Day following any of:

 

  (1) any anniversary of the date of the admission of the Company’s share
capital to NASDAQ or any date that the Committee shall determine; or

 

  (2) a day on which the Company makes an announcement of its results for any
year, quarter year or other period or issues any prospectus, listing particulars
or other document containing equivalent information relating to Shares;

 

“Group”

the Company and its Subsidiaries and “Member of the Group” shall be construed
accordingly;

 

“Incentive Stock Option”

an option which qualifies for special tax treatment under Section 422 of the
Code;

 

“NASDAQ”

the NASDAQ stock market including its three market tiers: NASDAQ Global Select
Market, NASDAQ Global Market and NASDAQ Capital Market and their successors;

 

“Option”

a right to acquire Shares for an amount determined by the board of directors of
the Company pursuant to the Plan;

 

“Option Certificate”

a certificate issued under Rule 2.2;

 

“Option Holder”

a person to whom an Option has been granted (or, as the context requires, his
personal representatives);

 

“the Parent”

a parent corporation within the meaning of Section 424(e) of the Code;

 

“Performance-Based Compensation”

has the meaning ascribed to such term under Section 162(m) of the Code and the
regulations thereunder;

 

“Performance Measures”

means performance goals based on any one or more of the following Company,
Subsidiary, operating unit or division performance measures: (i) earnings,
including, but not limited to, operating income, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items or book value per share (which may exclude nonrecurring items);
(ii) pre-tax income or after-tax income; (iii) earnings per common share (basic
or diluted); (iv) operating profit; (v) revenue, revenue growth or rate of
revenue growth; (vi) return on assets (gross or net), return on investment,
return on capital, or return on equity; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow(s);
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; and (xvii) any combination of any of the foregoing. Each goal may
be expressed on

 

6



--------------------------------------------------------------------------------

 

an absolute and/or relative basis, may be based on or otherwise employ
comparisons based on internal targets, the past performance of the Company
and/or the past or current performance of other companies or may be applied to
the performance of the Company relative to a market index, a group of other
companies or a combination thereof, and in the case of earnings-based measures,
may use or employ comparisons relating to capital, shareholders equity and/or
shares outstanding, investments or to assets or net assets, and may (but need
note) provide for adjustments for restructurings, extraordinary, and any other
unusual, non-recurring, or similar changes;

 

“the Plan”

the Innospec Inc. Performance Related Stock Option Plan in its present form, or
as from time to time altered in accordance with the Rules;

 

“Rules”

the Rules of the Plan and “Rule” shall be construed accordingly;

 

“Securities Act”

the United States Securities Act of 1933 as amended;

 

“Share”

save as provided in Rule 5.4, a share in the Company;

 

“Subsidiary”

a subsidiary corporation within the meaning of Section 424(f) of the Code;

 

“Vested Option”

an Option or part of an Option in respect of which the conditions specified in
accordance with Rule 3.1 have been satisfied in whole or in part (whether as
originally provided or as subsequently amended, relaxed, waived or substituted
pursuant to Rule 3.2) and “Vest” shall be construed accordingly;

References to any statutory provision are to that provision as amended or
re-enacted from time to time, and, unless the context otherwise requires, words
in the singular shall include the plural (and vice versa) and words importing
the masculine the feminine (and vice versa).

 

2. GRANT OF OPTIONS

 

2.1. Procedure for Grant of Options

 

  (a) Within a Grant Period, the Committee may, at its absolute discretion,
grant Options under the Plan to Eligible Employees. The aggregate Fair Market
Value of shares with respect to which Incentive Stock Options are exercisable
for the first time by any individual during any calendar year (under all plans
of the Group) shall not exceed $100,000. The maximum aggregate number of shares
which may be issued under the Plan to Eligible Employees with respect to
Incentive Stock Options shall be 1,000,000 shares. The maximum number of Options
that may granted to any one Eligible Employee during any one calendar-year
period pursuant to this Plan shall be 500,000 shares

 

  (b) The Committee may adopt such procedure as they think fit for granting
Options, whether by invitation to Eligible Employees to apply for Options or by
granting Options without issuing invitations.

 

7



--------------------------------------------------------------------------------

  (c) All options will be granted, if at all, within ten years of the date the
Plan is adopted or the date the Plan is approved by the shareholders, whichever
is earlier.

 

  (d) Options intended to qualify as Incentive Stock Options must be issued at
an exercise price not less than the Fair Market Value of the underlying Shares
on the Date of Grant.

 

2.2. Requirement to Issue Option Certificate

The Company shall issue to each Option Holder an Option Certificate which shall
be in such a form as the Committee shall from time to time determine. The Option
Certificate shall include details of:

 

  (a) the number of Shares subject to the Option;

 

  (b) the term of the Option, which shall not exceed 10 years from the Date of
Grant;

 

  (c) the Date of Grant of the Option;

 

  (d) the maximum number of Shares subject to the Option;

 

  (e) any date or dates determined by the Committee in accordance with Rule 3.1
upon which the Option is first exercisable in whole and/or part and, where on
any date only part is first exercisable, the number of Shares over which such
partial exercise may be made;

 

  (f) the performance targets or conditions to be satisfied as a condition of
the exercise of the Option in accordance with Rule 3.1 and any other
restrictions on the exercise of the Option; and

 

  (g) the exercise price.

The Option Certificate shall include a statement of the limitations provided in
Section 2.4 of this Plan.

 

2.3. Right to Disclaim Option

Each Eligible Employee to whom an Option is granted may by notice in writing
within 30 days of the Date of Grant disclaim in whole or in part his rights
under the Option in which case the Option shall for all purposes be deemed never
to have been granted.

 

2.4. Options may not be transferred

Subject to the rights of an Option Holder’s personal representatives to exercise
an Option as provided in Rule 4.3, every Option shall be personal to the
Eligible Employee to whom it is granted and shall not be capable of being
transferred, assigned or charged. Each Option Certificate shall carry a
statement to this effect.

 

3. CONDITIONS RELATING TO THE GRANT OF OPTIONS

 

3.1. Performance Conditions

Every Option shall be granted subject to the condition that (save as provided in
Rules 4.3, 4.4 and 5) it shall only be exercisable in whole or in part following
the attainment of the performance conditions

 

8



--------------------------------------------------------------------------------

as advised at the Date of Grant of the Option. Performance criteria will be set
at the absolute discretion of the Committee. The Committee, when granting an
Option that is intended to be an Incentive Stock Option, may not impose a
condition or limitation upon the exercise of such Option if it would result in
such Option failing to qualify as an Incentive Stock Option.

 

3.2. Variation of Performance Conditions

In the application of Rule 3.1, when events have happened which cause the
Committee to consider that the existing constraints and/or conditions (as the
case may be) have become unfair or impractical, it may, in its discretion
(provided such discretion is exercised fairly and reasonably), amend, relax,
waive or substitute such constraints or conditions so that such constraints or
conditions so amended, relaxed, waived or substituted would, in the reasonable
opinion of the Committee, be no more or less difficult to abide by or satisfy
than when they were originally imposed or last amended or relaxed (as the case
may be). After any such amendment, relaxation, waiver or substitution the
Committee shall issue to the Option Holder a replacement Option Certificate or
other notice including the details specified in Rule 2.2.

 

3.3. Modified Terms and Conditions

The Committee may determine that any Option shall be subject to additional
and/or modified terms and conditions relating to the grant and terms of exercise
as may be necessary to comply with or take account of any securities, exchange
control or taxation laws, regulations or practice of any territory which may
have application to the relevant Eligible Employee, Option Holder or Member of
the Group.

 

3.4. Additional Requirements

In exercising their discretion under Rule 3.3, the Committee may:

 

  (a) require an Option Holder to make such declarations or take such other
action (if any) as may be required for the purpose of any securities, taxes or
other laws of any territory which may be applicable to him at the Date of Grant
or on exercise; and

 

  (b) adopt any supplemental rules or procedures governing the grant or exercise
of Options as may be required for the purpose of any securities, tax or other
laws of any territory which may be applicable to an Eligible Employee or Option
Holder.

 

3.5. Maximum Aggregate Number of Shares

The present maximum aggregate number of Shares which may be issued under the
Plan is 1,175,000 subject to any future increase in this limit which may be
substituted at the discretion of the Committee upon approval by the shareholders
of the Company (which number includes all shares available for delivery under
this Rule 3.5 since the establishment of the Plan in February 2008). For the
purposes of the limit in this Rule 3.5 any Shares subject to an Option or other
rights granted under the Plan which have lapsed, been renounced or otherwise
become incapable of being exercised or Vesting shall not be treated as issued.

 

3.6. United States Securities Act of 1933

The grant of any Option under the Plan to any person subject to United States
securities laws shall be subject to fulfilling the requirements (including
obtaining any required approval or consent) of the provision of the Securities
Act or of any applicable regulation or enactment. The Options have not

 

9



--------------------------------------------------------------------------------

been, and will not be, registered under the Securities Act, or under any other
securities laws in any other jurisdiction in the United States. Shares issued
pursuant to the exercise of an Option may be registered on Form S-8. Until so
registered, any transfer of such Shares may be restricted.

 

3.7. Plan Approval Required

This Plan shall not take effect and no Options or rights will be granted
hereunder unless the Plan is approved by the Company’s shareholders within 12
months before or after the date the Plan is adopted.

 

4. RIGHTS OF EXERCISE

 

4.1. Earliest Date of Exercise

Save as provided in Rules 4.3, 4.4 and 5, an Option may not be exercised before
whichever is the latest of:

 

  (a) the second anniversary of the Date of Grant; and

 

  (b) any date or dates which may have been specified in accordance with Rule
2.2 in the relevant Option Certificate; and

 

  (c) the date on which the Option Vests,

but in any event may not be exercised later than the tenth anniversary of the
Date of Grant.

 

4.2. Requirement to remain in Employment

Subject to Rule 4.7 and save as provided in Rules 4.3, 4.4, 4.5 and 5, an Option
may only be exercised by an Option Holder while he is an employee of a Member of
the Group.

 

4.3. Death of Option Holder

An Option may be exercised by the personal representatives of a deceased Option
Holder during the period of one year following the date of death.

 

4.4. Right to Exercise Prematurely irrespective of Performance Conditions

Where an Option Holder ceases to hold office or employment with a Member of the
Group on account of:

 

  (a) injury, ill health or disability; or

 

  (b) redundancy (within the meaning of the Employment Rights Act 1996); or

 

  (c) the transfer of the undertaking or part undertaking in which the Option
Holder is employed to a person other than a Member of the Group; or

 

  (d) the Company by which the Option Holder is employed ceasing to be under the
Control of the Company; or

 

10



--------------------------------------------------------------------------------

  (e) retirement at normal retirement age including late retirement; or

 

  (f) early retirement by agreement with his employer; or

 

  (g) any other reason in the absolute discretion of the Committee;

Options will lapse and will only be exercisable at the absolute discretion of
the Committee, in which circumstances Options will be exercisable by the Option
Holder within a period of one year following the date of termination of any
office or employment with a Member of the Group.

 

4.5. Right to Exercise if Performance Conditions Achieved

A Vested Option may be exercised by an Option Holder within the period of one
year following the date on which he ceases to hold any office or employment with
a Member of the Group on account of:

 

  (a) retirement at normal retirement age including late retirement; or

 

  (b) early retirement by agreement with his employer; or

 

  (c) any other reason in the absolute discretion of the Committee.

 

4.6. Incentive Stock Options

Notwithstanding the provisions of Rules 4.2, 4.3, 4.4, 4.5, 5.1 and 5.2, with
respect to any Option Holder granted an Incentive Stock Option hereunder, an
Option may be exercised by such Option Holder only within the period of three
months following the date on which he ceases to hold any office or employment
with a Member of the Group, except in the event that the termination of
employment is on account of permanent and total disability within the meaning of
Section 422(e)(3) of the Code, in which case such Option Holder may exercise his
Options within a period of one year following the date on which he ceases to
hold any office or employment with a Member of the Group.

 

4.7. Transfer of Employment within Group

An Option Holder shall not be treated for the purposes of Rules 4.4, 4.5 and
4.10, as ceasing to hold an office or employment with a Member of the Group
until such time as he is no longer an employee of any Member of the Group and an
Option Holder (being a woman) who ceases to be such an employee by reason of
pregnancy or confinement and who exercises her right to return to work before
exercising an Option, shall be treated for those purposes as not having ceased
to hold such an office or employment.

 

4.8. Transfer of Employment Overseas

Subject to the satisfaction of the conditions imposed pursuant to Rule 3.1 if an
Option Holder, whilst remaining an employee of a Member of the Group, is
transferred to work in another country and as a result of that transfer will
either:

 

  (a) become subject to tax on his remuneration in the country to which he is
transferred and the Committee is satisfied that as a result he will suffer a tax
disadvantage upon exercising an Option; or

 

11



--------------------------------------------------------------------------------

  (b) become subject to restrictions on his ability to exercise his Option or to
hold or deal in the shares or the proceeds of the sale of the shares he may
acquire on exercise of that Option by reason of or in consequence of the
securities laws or exchange control laws of the country to which he is
transferred;

the Option Holder may exercise that Option in the period commencing three months
before and ending three months after the transfer takes place. If he chooses not
to exercise his Option at that time, it will not thereby lapse.

 

4.9. Section 409A

Notwithstanding any other provisions of these Rules, if an Option is granted to
someone who is or would otherwise be subject to Section 409A of the Code and
such Option is granted with an exercise price less than the Fair Market Value of
the Shares on the Date of Grant, it must be exercised (if at all) no later than
15 March of the calendar year immediately following the calendar year in which
it is first capable of exercise under the Plan.

 

4.10. Lapse of Options

An Option shall lapse on the occurrence of the earliest of the following:

 

  (a) the tenth anniversary of the Date of Grant; or

 

  (b) the expiry of the period (if any) allowed for the satisfaction of any
condition of exercise specified in the Option Certificate pursuant to Rule 3.1
without such condition having been satisfied or the date on which it becomes
apparent that any such condition has become incapable of being satisfied, in
which case such Option shall lapse in whole or in part as appropriate; or

 

  (c) subject to Rule 5.4, the expiry of any of the applicable periods specified
in Rules 4.3, 4.4, 4.5, 5.1 and 5.2, but where an Option Holder dies while time
is running under Rules 4.4 or 4.5, the Option shall not lapse until the expiry
of the period in Rule 4.3; or

 

  (d) the date on which an Option Holder ceases to be an employee of any Member
of the Group for any reason other than his death or those specified in Rules 4.4
and 4.5; or

 

  (e) the date on which a resolution is passed, or an order is made by the
Court, for the compulsory winding up of the Company; or

 

  (f) the date on which the Option Holder becomes bankrupt or does or attempts
or omits to do anything as a result of which he is deprived of the legal or
beneficial ownership of the Option; or

 

  (g) in the case of an Option which is subject to Section 409A of the Code, at
the end of the period for exercise specified at Rule 4.9.

 

12



--------------------------------------------------------------------------------

5. TAKE-OVER, RECONSTRUCTION AND AMALGAMATION AND LIQUIDATION

 

5.1. Take-over pursuant to General Offer

If any company (“the Acquiring Company”) becomes a Parent of the Company as a
result of making either a general offer to acquire the whole of the Company’s
issued share capital (other than any shares already owned by the Acquiring
Company or any Subsidiary of the Acquiring Company) and which is made on a
condition that if it is satisfied the Acquiring Company will become the Parent,
or a general offer to acquire all the Shares in the Company which are of the
same class as the Shares then an Option may, subject to Rule 4.6, be exercised
within the period of six months of the date on which the Acquiring Company
becomes the Parent, and any condition subject to which the offer is made is
satisfied.

 

5.2. Voluntary Winding-Up of the Company

If a resolution is passed for the voluntary winding-up of the Company, an Option
may, subject to Rule 4.6, be exercised during the period of six months starting
on commencement of such winding-up provided that any issue of shares pursuant to
such exercise is authorised by the liquidator or the Court (if appropriate) upon
the application of and at the sole cost and expense of the Option Holder.

 

5.3. Meaning of Obtaining Control

For the purpose of this Rule 5, a person shall be deemed to have obtained
Control of the Company if he and others acting in concert with him have together
obtained Control.

 

5.4. Rollover of Options

Notwithstanding anything to the contrary in these Rules, where any person
mentioned in Rule 5.1 applies, an Option Holder may, by agreement with the
Acquiring Company and within the appropriate period release his Option under the
Plan (“the Old Option”) in consideration of the grant to him of a new option
(“the New Option”) which is equivalent to the Old Option but relates to shares
in a different company (whether the Acquiring Company or some other company).
With effect from the date of release references in Rules 4, 5, 6, 7, 8, 9, 10,
11 and 12 (and, in relation to expressions used in those Rules, in Rule 1) to
“the Company” and “Shares” shall, in relation to the New Option, be construed as
references to the Acquiring Company and Shares in the Acquiring Company or that
other company as the case may be.

 

5.5. Meaning of “appropriate period”

For the purpose of Rule 5.4, the “appropriate period” is the period mentioned in
Rule 5.1 or Rule 5.2 as the case may be.

 

6. MANNER OF EXERCISE

 

6.1. Actions Required of the Option Holder

An Option may be exercised, in whole or in part, by the delivery to the
secretary of the Company, or his duly appointed agent, of an Option Certificate
covering not less than all the Shares over which the Option is then to be
exercised, with the notice of exercise in the prescribed form duly completed and
signed by the Option Holder.

 

13



--------------------------------------------------------------------------------

6.2. Actions Required of the Company

The relevant Shares shall be allotted or transferred (as the case may be) within
28 days following such delivery and, accordingly in cases where Shares are to be
transferred, the Company shall use its best endeavours to ensure due transfer
thereof. At the request of the Option Holder, the Shares may be allotted or
transferred (as the case may be) to a nominee provided the Option Holder has
beneficial ownership of the Shares at the time of such allotment and transfer.

 

6.3. Partial Exercise

Where an Option is exercised in part the minimum number of Shares which may be
exercised is 100 Shares and the Company shall issue a balancing Option
Certificate to the Option Holder.

 

6.4. Indemnity against Taxation of the Option Holder

The Option Holder shall indemnify the Company (and, where relevant, any Member
of the Group) against any tax arising in respect of the exercise of the Option
which is a liability of the Option Holder but for which such company is required
to account under the laws of any relevant territory (including for the avoidance
of doubt, employee’s national insurance contributions, employer’s national
insurance contributions if so determined by the Committee and other relevant
social security contributions). Such company may recover the tax from the Option
Holder in such manner as the Committee thinks fit including (but without
prejudice to the generality of the foregoing):-

 

  (a) withholding shares when the Option is exercised and selling the same; or

 

  (b) deducting the necessary amount from the Option Holder’s remuneration; or

 

  (c) requiring the Option Holder to account directly to such company for such
tax.

 

7. ISSUE OF SHARES

 

7.1. Ranking of Shares

All Shares issued pursuant to the exercise of Options under the Plan shall as to
voting, dividend, transfer and other rights (including those arising on a
liquidation) rank pari passu in all respects with the Shares then in issue,
except that they shall not rank for any dividend or other rights declared by
reference to a record date preceding the date of such exercise.

 

7.2. Admission to Official List of NASDAQ

If and so long as the Shares are listed on NASDAQ the Company shall use its best
endeavours to procure that as soon as practicable after the allotment of any
Shares pursuant to the Plan application shall be made to NASDAQ for permission
to deal in these shares unless such application has already been made.

 

14



--------------------------------------------------------------------------------

8. ADJUSTMENTS

 

8.1. General Power of Adjustment

The number of Shares over which an Option is granted shall be proportionately
adjusted following any capitalisation issue, sub-division, consolidation or
reduction of share capital and in respect of any discount element in any rights
issue or other variation of share capital. With respect to Options that it is
intended will be Incentive Stock Options; no adjustment made pursuant to Rule
8.1 shall have the effect of reducing the aggregate exercise price below the
aggregate Fair Market Value on the Date of Grant.

 

8.2. Notification of Option Holder

The Committee may take such steps as they may consider necessary to notify
Option Holders of any adjustments made under Rule 8.1 and to call in, cancel,
endorse, issue or re-issue any Option Certificate consequent upon such
adjustment.

 

8.3. Certain Adjustments Requiring Shareholder Approval

Any adjustment to (i) the maximum aggregate number of shares issuable under the
Plan (other than an increase merely reflecting a change in the number of
outstanding shares, such as stock dividend or stock split), (ii) the definition
of Eligible Employee, (iii) the company granting options, or (iv) the shares
available under the Plan, shall require shareholder approval within 12 months
before or after such adjustment is Adopted.

 

9. ADMINISTRATION

 

9.1. Delivery of Notices or Documents

Notices or documents required to be given to an Eligible Employee or to an
Option Holder shall either be delivered to him by hand or sent to him by post at
his last known home or business address according to the information provided by
him. Notices sent by post shall be deemed to have been given on the day
following the date of posting.

 

9.2. Copies of Shareholder Communications

The Company may distribute to Option Holders copies of any notices or document
sent by the Company to its shareholders generally.

 

9.3. Maintenance of Unissued Share Capital

The Company shall at all times either keep available sufficient unissued Shares
to satisfy the exercise of all Options which have neither lapsed nor been
exercised (taking account of any other obligations of the Company to allot
unissued Shares) or shall ensure that sufficient issued Shares will be available
to satisfy the exercise of such Options.

 

9.4. The Committee’s Power to Administer Plan

The Committee may make such regulations for the administration of the Plan as
they deem fit, provided that no regulation shall be valid to the extent it is
inconsistent with the Rules.

 

15



--------------------------------------------------------------------------------

9.5. The Committee’s Decision is Final and Conclusive

The decision of the Committee in any dispute relating to an Option, or the due
exercise thereof, or any other matter in respect of the Plan, shall be final and
conclusive subject to the determination of the Auditors when so required by Rule
8.1.

 

9.6. Costs of Administering Plan

The costs of introducing and administering the Plan shall be borne by the
Company.

 

10. ALTERATIONS

 

10.1. Power to alter Rules

Subject to Rules 10.2 and 10.4, the Committee may in its discretion alter the
Rules in any way it thinks fit.

 

10.2. Alteration which affects subsisting rights of Option Holders

Subject to Rule 10.4, no alteration may be made which would abrogate or
adversely affect the subsisting rights of Option Holders save that the Committee
may make such alterations to the provisions of Rule 4.5 as it in its discretion
sees fit to take account of legal developments or advice or changes in market
practice.

 

10.3. Notification to Option Holders

Written notice of any amendment made in accordance with this Rule 10 shall be
given to all Option Holders.

 

10.4. Stockholder Approval

Except as otherwise provided herein, the Committee may from time to time amend
the rules of the Plan, provided, however, no amendment shall result in the
failure of the Plan or any provision thereof to comply with applicable rules
under the Securities Exchange Act of 1934, or (where relevant) to qualify under
Section 422 of the Code. In addition, to the extent necessary to comply with
applicable rules of the Securities Exchange Act, of 1934 or (where relevant)
Section 422 of the Code (or any successor rule or provision or applicable law or
regulation), the Company shall obtain stockholder approval with respect to any
amendment in such a manner and to such a degree as so required.

 

11. GENERAL

 

11.1. Termination of the Plan

The Plan shall terminate on the tenth anniversary of the earlier of the date on
which it is approved by the Company’s shareholders in a general meeting or the
date on which the Plan is Adopted, or at any earlier time by the passing of a
resolution by the Committee. Termination of the Plan shall be without prejudice
to the subsisting rights of Option Holders.

 

16



--------------------------------------------------------------------------------

11.2. No Compensation for loss of Option Rights

The rights and obligations of any individual under the terms of his office or
employment with any Member of the Group shall not be affected by his
participation in the Plan or any right which he may have to participate therein
and the Plan does not form part of any contract of employment between the
individual and any Member of the Group. If an Eligible Employee shall cease for
any reason (including termination, whether lawful or otherwise) to be in the
employment of a Member of the Group, he shall not be entitled, by way of
compensation for loss of office or otherwise howsoever, to any sum or any
benefit to compensate him for the loss of any right or benefit accrued or in
prospect under the Plan.

 

11.3. Governing Law

This Plan and all Options shall be governed by and construed in accordance with
English Law.

 

12. DISCRETION TO PAY CASH ON EXERCISE OF AN OPTION

If an Option Holder exercises an Option the Committee may in lieu of allotting
or procuring the transfer of Shares in accordance with Rule 6.2 pay to such
Option Holder a cash sum equal to the value of the Shares in respect of which
the notice of exercise was given (calculated as the average of the middle market
quotations on NASDAQ for the three Dealing Days prior to the date of exercise).

If payment is made pursuant to this Rule to an Option Holder, he shall have no
further rights in respect of the Shares for which the notice of exercise was
given. The Company may make any deductions in respect of such payment which it
is required to make under the laws of any territory which laws are applicable to
the Option Holder and the Company.

 

13. SECTION 162(M) OF THE CODE.

The Committee at the time of grant may designate an Option granted to any
Eligible Employee as Performance-Based Compensation. To the extent required by
Section 162(m) of the Code, the vesting of any Option so designated shall be
conditioned on the achievement of one or more performance objectives based upon
such Performance Measures as determined by the Committee. For Options intended
to be Performance-Based Compensation subject to performance objectives, the
grant of the Options and the establishment of the performance objectives shall
be made during the period required under Section 162(m) of the Code.

The Committee may also grant Cash Incentive Awards designated at the time of
grant as Performance-Based Compensation. Cash Incentive Awards so designated
shall be conditioned on the achievement of one or more Performance Measures, as
selected by the Committee. A Cash Incentive Award is the grant of a right to
receive a payment of cash that is contingent on achievement of performance
objectives over a specified period established by the Committee. The grant of
Cash Incentive Awards may also be subject to such other conditions, restrictions
and contingencies, as determined by the Committee. For Cash Incentive Awards
intended to be Performance-Based Compensation, the grant of the Awards and the
establishment of the Performance Measures shall be made during the period
required under Code section 162(m). No more than $2,000,000 may be paid to any
Eligible Employee for Cash Incentive Awards intended to constitute
Performance-Based Compensation for performance periods beginning in any one
calendar year, regardless of whether the applicable performance period during
which the Cash Incentive Award is earned ends in the same year in which it
begins or in a later calendar year.

 

17



--------------------------------------------------------------------------------

The satisfaction of each of the performance objectives for Performance-Based
Compensation shall be determined in accordance with generally accepted
accounting principles and shall be subject to certification in writing by the
Committee.

 

14. SECTION 409A OF THE CODE

To the extent that the Committee determines that any Option granted under the
Plan is subject to Section 409A or Section 457A of the Code, the Option
Certificate evidencing such Option shall incorporate the terms and conditions
required by Section 409A or Section 457A of the Code. To the extent applicable,
the Plan and Option Certificate shall be interpreted in accordance with
Section 409A or Section 457A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of the Plan to the contrary, in the event that the Committee determines that any
Option may be subject to Section 409A or Section 457A of the Code and related
Department of Treasury guidance, the Committee may adopt such amendments to the
Plan and the applicable Option Certificate or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Option from Section 409A or Section 457A of the
Code or (ii) comply with the requirements of Section 409A or Section 457A of the
Code and related Department of Treasury guidance.

 

18